Citation Nr: 0837646	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  07-00 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral pes planus.  

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
October 1977.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the RO.  
The veteran filed a timely appeal of these determinations to 
the Board.

The veteran offered testimony at hearing before the 
undersigned Acting Veterans Law Judge in May 2008.  A 
transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims must be remanded for further 
action.  

With respect to the veteran's pes planus claim, the Board 
notes that the veteran was scheduled for a November 2007 VA 
examination in connection with this claim.  The veteran 
failed to report for the examination.  In testimony before 
the Board however, the veteran indicated that he was not able 
make it to the examination because he was helping his father 
with a medical appointment the same day.  The veteran 
testified that his father has cancer and required his help.  
The veteran thought that he could make both appointments, but 
a delay in his father's care left him without enough time to 
attend the VA examination.  The veteran indicated that he 
would be willing to attend a VA examination in connection 
with this claim.

Based on the foregoing, and giving the benefit of the doubt 
to the veteran, the Board concludes the RO should make 
another attempt to have the veteran examined.  In doing so, 
the RO should advise the veteran that a new examination is 
necessary to properly adjudicate the veteran's claim, and 
should also notify the veteran that a failure to report to 
any such scheduled examination, without good cause, may well 
result in a denial of the claim.  See 38 C.F.R. § 3.655.

In addition, in his testimony before the Board, the veteran 
indicated that he has recently been treated at the 
Washington, D.C., VA Medical Center.  Records for treatment 
at this facility dated since June 2005, however, have not 
been associated with the veteran's claims file.  The RO 
should therefore update the veteran's file with any records 
from this facility dated since June 2005.  The veteran should 
also be afforded an opportunity to submit any additional 
records that may be relevant to his claims.  In this respect, 
the Board notes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must 
obtain these outstanding records.  See 38 U.S.C.A. § 5103A(b-
c); 38 C.F.R. § 3.159(c).  

Finally, the Board notes that on March 3, 2006, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  

In this case, the veteran has been sent notice of the 
requirements needed to establish service connection for 
hepatitis C and the requirements for new and material 
evidence with respect to his pes planus claim.  The veteran, 
however, has not received notice regarding the elements of 
service connection for his pes planus claim, and has not 
received notice regarding the type of evidence that is needed 
to establish a disability rating and an effective date for 
the claims on appeal.  As these questions are involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
including notice that informs the veteran that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded, and also 
includes an explanation as to the type of evidence that is 
needed to establish both a disability rating and an effective 
date.  

In view of the above, these matters are hereby REMANDED to 
the RO for the following actions:

1.  The RO should send the veteran and 
his representative, if any, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate each of the veteran's 
claims, to include the both the reopening 
criteria and the criteria for 
establishing each underlying claim.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the veteran and which portion, if any, 
VA will attempt to obtain on his behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claims, 
and should contain an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify all VA and non-VA health care 
providers, other than those already 
associated with the claims folder, that 
have treated him for pes planus and 
hepatitis C since service.  This should 
include treatment records from the 
Washington, D.C. VA Medical Center dated 
since June 2005.  The aid of the veteran 
in securing these records, to include 
providing necessary authorizations, 
should be enlisted as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should schedule the 
veteran for an appropriate VA examination 
in order to determine the nature and 
etiology of the veteran's pes planus.  It 
is imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All indicated tests 
should be performed and clinical findings 
reported in detail.  The report of 
examination should contain a detailed 
account of all manifestations of pes 
planus found to be present.  The examiner 
is also requested to offer an opinion as 
to: 

(a).  Does the appellant have pes 
planus?  If so, state the diagnosis or 
diagnoses.

(b).  If the examiner finds that the 
veteran has pes planus, did such 
disorder have its onset during active 
duty, or was such disability caused by 
any incident that occurred during 
active duty?  

(c).  Did pes planus, exist prior to 
active duty?  If so, state (if 
possible) the approximate date of 
onset of such disorder.  In this 
regard, the examiner is asked to 
comment on the veteran's service 
medical records, specifically his 
induction and separation examinations.  

(d).  If pes planus clearly and 
unmistakably preexisted active duty, 
did such disorder permanently increase 
in disability during active duty?  In 
answering this question, the examiner 
is asked to specify whether the 
veteran sustained temporary or 
intermittent symptoms resulting from 
service; or whether there was a 
permanent worsening of the underlying 
pathology due to service, resulting in 
any current disability.  

(e).  If pes planus increased in 
disability during service, was that 
increase due to the natural 
progression of the disease?  

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached in a 
typewritten report.  

4.  Then, the RO should again review the 
veteran's claims.  If any determination 
remains adverse, the veteran and his 
representative must be furnished with a 
Supplemental Statement of the Case and be 
given an opportunity to submit written or 
other argument in response thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
NANCY RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




